Exhibit 10.1
EXECUTION VERSION
BOARD REPRESENTATION AGREEMENT
This BOARD REPRESENTATION AGREEMENT (this “Agreement”), dated as of January 19,
2010, is entered into by and among Crosstex Energy GP, LLC, a Delaware limited
liability company (the “GP LLC”), Crosstex Energy GP, L.P., a Delaware limited
partnership (the “GP LP”), Crosstex Energy, L.P., a Delaware limited partnership
(the “Partnership”), Crosstex Energy, Inc., a Delaware corporation (“CEI” and,
together with GP LLC, GP LP and the Partnership, the “Crosstex Entities”), and
GSO Crosstex Holdings LLC, a Delaware limited liability company (the
“Purchaser”). Capitalized terms used but not defined herein are used as defined
in the Series A Convertible Preferred Unit Purchase Agreement dated as of
January 6, 2010 by and among the Partnership and the Purchaser (the “Purchase
Agreement”).
RECITALS:
A. CEI is the sole member of GP LLC, which is the general partner of GP LP,
which is the general partner of the Partnership.
B. Pursuant to the Purchase Agreement, the Partnership has agreed to sell to the
Purchaser Series A Preferred Units.
C. To induce the Purchaser to enter into the transactions evidenced by the
Purchase Agreement, each of the Crosstex Entities are required to deliver this
Board Representation Agreement, duly executed by each of the Crosstex Entities,
to the Purchaser contemporaneously with the Closing of the transactions
contemplated by the Purchase Agreement.
D. The investment by the Purchaser in the Partnership is reasonably expected to
benefit, directly or indirectly, each of the Crosstex Entities, and the general
partner, board of directors, board of managers or other governing body of each
of the Crosstex Entities has determined that entering into and executing this
Board Representation Agreement is in the best interest of such Crosstex Entity.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
Section 1. Board Representation.
(a) Each of the Crosstex Entities shall take all actions necessary or advisable
to cause one director serving on the Board of Directors (or other applicable
governing body) of the general partner of the Partnership (which term as used
herein shall include, if the general partner of the Partnership is a limited
partnership, the general partner of such general partner (which as of the date
of this agreement shall be GP LLC)) to be designated by the Purchaser, in its
sole discretion (the “Purchaser Designated Director”), at all times from the
date of this Agreement until the occurrence of a Designation Right Termination
Event (as defined below), at which time the right of the Purchaser under this
Agreement to designate a member of such Board of Directors shall terminate;
provided, however, that such Purchaser Designated Director shall have the
requisite skill and experience to serve as a director of a public company and
such Purchaser Designated Director shall not be prohibited from serving as a
director of the Company pursuant to any rule

 

 



--------------------------------------------------------------------------------



 



or regulation of the Commission or the NASDAQ. Prior to a Designation Right
Termination Event, any Purchaser Designated Director may be removed by the
Purchaser at any time and by a majority of the other director(s) then serving on
such Board of Directors (or other applicable governing body) for “cause” (as
defined below), but not by any other party; and any vacancy in such position
shall be filled solely by the Purchaser. As used herein, “cause” means that the
Purchaser Designated Director (i) is prohibited from serving as a director of
the Company under any rule or regulation of the Commission or the NASDAQ;
(ii) has been convicted of a felony or misdemeanor involving moral turpitude;
(iii) has engaged in acts or omissions against the Partnership constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance; or (iv) has acted intentionally or in bad faith in a manner that
results in a material detriment to the assets, business or prospects of the
Company. Any action by the Purchaser to designate, remove or replace a Purchaser
Designated Director shall be evidenced in writing furnished to GP LLC, shall
include a statement that the action has been approved by the requisite vote of
the Purchaser and shall be executed by or on behalf of the Purchaser. None of
the Crosstex Entities shall take any action which would, or would be reasonably
likely to, lessen, restrict, prevent or otherwise have an adverse effect upon
the foregoing rights of the Purchaser to board representation. The Crosstex
Entities shall not allow a new general partner of the Partnership or of GP LP
unless such new general partner first agrees in writing to be bound by the
provisions of this Agreement as a “Crosstex Entity”.
(b) Commencing as of Closing, the Purchaser Designated Director is D. Dwight
Scott.
(c) In furtherance of the foregoing, CEI shall execute on the date hereof the
amendment to the limited liability company agreement of GP LLC set forth on
Exhibit A attached hereto. CEI and GP LLC shall not amend, and shall not permit
the amendment of, the limited liability agreement of GP LLC in any manner that
would, or would be reasonably likely to, have an adverse effect on the board
representation rights of the Purchaser as set forth in such amendment; provided,
however, that any increase or reduction in the size of the Board of Directors of
GP LLC shall not be deemed to have such effect.
(d) Upon the occurrence of a Designation Right Termination Event, the right of
the Purchaser to designate a Purchaser Designated Director shall terminate and
the Purchaser Designated Director then serving as such a member of such Board of
Directors, promptly upon (and in any event within two Business Days following)
receipt of a request from a majority of the other director(s) then serving on
such Board of Directors (or other applicable governing body) of the general
partner of the Partnership or the owner(s) of a majority of the equity interests
of such general partner, shall resign as a member of such Board of Directors (or
other applicable governing body). If the Purchaser Designated Director does not
resign upon such request, then a majority of the other director(s) then serving
on such Board of Directors (or other applicable governing body) of the general
partner of the Partnership or the owner(s) of a majority of the equity interests
of such general partner, may remove the Purchaser Designated Director as a
member of such Board of Directors (or other applicable governing body). At all
times while a Purchaser Designated Director is serving as a member of the Board
of Directors (or other applicable governing body) of the general partner of the
Partnership, and following any such Purchaser Designated Director’s resignation,
removal or other cessation as a director in such former Purchaser Designated
Director’s capacity as a former director, each Purchaser Designated Director
shall be entitled to all rights to indemnification and exculpation as are then
made

 

2



--------------------------------------------------------------------------------



 



available to any other member of such Board of Directors (or other applicable
governing body) by the Crosstex Entities.
(e) For the purposes of this Agreement, a “Designation Right Termination Event”
shall occur on the earliest to occur of (i) the Purchaser and its Affiliates
holding a number of Series A Preferred Units and Conversion Units that is less
than twenty-five percent (25%) of the number of Series A Preferred Units
initially issued to the Purchaser pursuant to the Purchase Agreement, (ii) such
time as the sum of (A) the number of Common Units into which the Series A
Preferred Units collectively held by the Purchaser and its Affiliates are
convertible and (B) the number of Conversion Units which are then collectively
held by the Purchaser and its Affiliates represent less than ten percent (10%)
of the Common Units then outstanding and (iii) the Purchaser ceasing to be an
Affiliate of The Blackstone Group L.P. Prior to the occurrence of a Designation
Right Termination Event, GP LLC shall invite the Purchaser Designated Director
to attend all meetings of each committee of the Board of Directors (other than
the Audit Committee, the Conflicts Committee, the Compensation Committee, the
Governance Committee, any pricing committee established for an offering of
securities by the Partnership and any committee established to deal with
conflicts with the Purchaser or its Affiliates) in a nonvoting observer capacity
and, in this respect, shall give the Purchaser Designated Director copies of all
notices, minutes, consents and other materials that it provides to such
committee members.
Section 2. Miscellaneous.
(a) Notwithstanding anything herein to the contrary, all measurements and
references related to Common Unit, Series A Preferred Unit or Conversion Unit
numbers herein shall be, in each instance, appropriately adjusted for unit
splits, unit re-combinations, unit distributions and the like.
(b) This Agreement, the Purchase Agreement and the other Basic Documents
constitute the entire understanding and agreement between the parties with
regard to the subject matter hereof and thereof.
(c) All notices and demands provided for hereunder shall be in writing and shall
be given as provided to in Section 7.07 of the Purchase Agreement (with notices
and demands to any of the Crosstex Entities to be sent care of the Partnership).
(d) Section and Exhibit references in this Agreement are references to the
corresponding Section or Exhibit to this Agreement, unless otherwise specified.
All Exhibits to this Agreement are hereby incorporated and made a part hereof as
if set forth in full herein and are an integral part of this Agreement. All
references to instruments and agreements are references to such instruments and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. Whenever any Crosstex Entity has an obligation under
this Agreement, the expense of complying with that obligation shall be an
expense of such Crosstex Entity unless otherwise specified. Whenever any
determination, consent or approval is to be made or given by the Purchaser, such
action shall be in such Purchaser’s sole discretion, unless otherwise specified
in this Agreement. If any provision in this

 

3



--------------------------------------------------------------------------------



 



Agreement is held to be illegal, invalid, not binding or unenforceable, (i) such
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, not binding or unenforceable provision had
never comprised a part of this Agreement, and the remaining provisions shall
remain in full force and effect and (ii) the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The division of this Agreement into
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.
(e) This Agreement, and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the laws of the State of Delaware without regard
to principles of conflicts of laws.
(f) Any action against any party relating to the foregoing shall be brought in
any federal or state court of competent jurisdiction located within the State of
Delaware, and the parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such action. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.
(g) THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVE, AND AGREE TO CAUSE THEIR
AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS

 

4



--------------------------------------------------------------------------------



 



AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(h) No failure or delay on the part of any party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.
(i) Except as otherwise provided herein, no amendment, waiver, consent,
modification or termination of any provision of this Agreement shall be
effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by any
Crosstex Entity from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on any Crosstex Entity in any case shall entitle such
Crosstex Entity to any other or further notice or demand in similar or other
circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.
(j) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
agreement.
(k) This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but will not be
assignable or delegable by any party hereto without the prior written consent of
the other parties; provided, however, that any of the rights and obligations of
the Purchaser hereunder may be transferred or assigned in whole or in part by
the Purchaser to any Affiliate of the Purchaser (provided that such rights and
obligations shall terminate and cease to be so transferred or assigned, upon any
Affiliate to which such rights and obligations are transferred or assigned no
longer being an Affiliate of the Purchaser).
(l) Each of the parties acknowledges that it has been represented by independent
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement and that it has executed the same with consent and
upon the advice of said independent counsel. Each party and its counsel
cooperated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto will be deemed the
work product of the parties and may not be construed against any party by reason
of its preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against the
party that drafted it is of no application and is hereby expressly waived.

 

5



--------------------------------------------------------------------------------



 



(m) Each party hereto acknowledge that each party would not have an adequate
remedy at law for money damages in the event that this Agreement has not been
performed in accordance with its terms, and therefore agrees that each other
party shall be entitled to specific enforcement of the terms hereof in addition
to any other remedy to which it may be entitled, at law or in equity.
(n) Each of the parties hereto shall, from time to time and without further
consideration execute such further instruments and take such other actions as
any other party hereto shall reasonably request in order to fulfill its
obligations under this Agreement to effectuate the purposes of this Agreement.
(Signature page follows)

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

                  CROSSTEX ENERGY, L.P.    
 
           
 
  By:   Crosstex Energy GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Crosstex Energy GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Joe A. Davis    
 
           
 
      Name: Joe A. Davis    
 
      Title:   Executive Vice President, General Counsel
           & Secretary    
 
                CROSSTEX ENERGY GP, L.P.    
 
           
 
  By:   Crosstex Energy GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Joe A. Davis    
 
           
 
      Name: Joe A. Davis    
 
      Title:   Executive Vice President, General Counsel
           & Secretary    
 
                CROSSTEX ENERGY GP, LLC    
 
           
 
  By:   /s/ Joe A. Davis    
 
           
 
      Name: Joe A. Davis    
 
      Title:   Executive Vice President, General Counsel
           & Secretary    
 
                CROSSTEX ENERGY, INC.    
 
           
 
  By:   /s/ Joe A. Davis    
 
           
 
      Name: Joe A. Davis    
 
      Title:   Executive Vice President, General Counsel
           & Secretary    

Signature Page to Board Representation Agreement

 

 



--------------------------------------------------------------------------------



 



                          GSO CROSSTEX HOLDINGS LLC, by its Members    
 
                            BLACKSTONE / GSO CAPITAL SOLUTIONS FUND LP    
 
                   
 
          By:   Blackstone / GSO Capital Solutions Associates LLC,    
 
              its General Partner    
 
                   
 
          By:   /s/ George Fan    
 
                   
 
              George Fan – Authorized Signatory    
 
                            GSO CROSSTEX HOLDINGS (US) INC.    
 
                   
 
          By:   /s/ Marisa Beeney    
 
                   
 
              Marisa Beeney – Authorized Signatory    

Signature Page to Board Representation Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Separately filed with the Commission.

 

 